Exhibit 10.1

 

Grant Detail

 

The amounts shown below show the total vested and unvested potential income and
are based on a share price of IMGN $0

 

Incentive Stock Option

 

Grant Date

 

MM/DD/YYYY

 

Grant Price

 

$0

 

Potential Income

 

$0

Plan Name

 

2006 Equity Incentive Plan

 

Grant Acceptance Status

 

 

 

Vested

 

$0

Plan ID

 

1

 

Expiration/Last Date to Exercise

 

MM/DD/YYYY

 

Unvested

 

$0

 

Options Granted

 

Options Exercised

 

Options Vested

 

Options Unvested

 

Options Cancelled

 

Options Expired

 

Option Balance

 

0

 

0

 

0

 

0

 

0

 

0

 

0

 

 

 

Future Vesting

 

 

 

 

 

 

 

 

 

 

 

 

 

Vesting
Date

 

Vesting
Quantity

 

Potential
Income

 

 

MM/DD/YYYY

 

0

 

$

0

 

 

MM/DD/YYYY

 

0

 

$

0

 

 

MM/DD/YYYY

 

0

 

$

0

 

 

--------------------------------------------------------------------------------

* Potential income is based on the closing price from the previous business day

All amounts shown are displayed in $US dollars.

 

--------------------------------------------------------------------------------


 

IMMUNOGEN, INC.

 

INCENTIVE STOCK OPTION TERMS AND CONDITIONS

 

The following supplements the Grant Detail (the “Grant Detail”) to which these
Incentive Stock Option Terms and Conditions apply, and together with the Grant
Detail, constitutes the “Option Agreement” referenced in the Grant Detail.

 

This Option Agreement is entered into and made effective as of the grant date
referenced in the Grant Detail (the “Date of Grant”) and is between
ImmunoGen, Inc., a Massachusetts corporation (the “Company”), and the employee
of the Company (the “Employee”) referenced in the Grant Detail.  Certain
capitalized terms, to the extent not defined where they first appear in this
Option Agreement, are defined in the Company’s 2006 Employee, Director and
Consultant Equity Incentive Plan (the “Plan”).

 

1.                                      GRANT OF OPTION.

 

The Company has granted to the Employee the right and option to purchase all or
any part of the aggregate number of shares of the Company’s common stock, $.01
par value per share (the “Shares”), referenced in the Grant Detail, on the terms
and conditions and subject to all the limitations set forth herein, under United
States securities and tax laws, and in the Plan, which is incorporated herein by
reference.  The Employee acknowledges receipt of a copy of the Plan.

 

2.                                      PURCHASE PRICE.

 

The per share purchase price of the Shares covered by the Option shall be as
referenced as “Grant Price” in the Grant Detail, subject to adjustment, as
provided in the Plan, in the event of a stock split, reverse stock split or
other events affecting the holders of Shares after the date hereof (the
“Purchase Price”).  Payment shall be made in accordance with Paragraph 10 of the
Plan.

 

3.                                      EXERCISABILITY OF OPTION.

 

Subject to the terms and conditions set forth in this Option Agreement and the
Plan, the Option shall become exercisable in installments on the dates set forth
in the Grant Detail.

 

Notwithstanding the foregoing if within a period of two (2) years from the date
of a Change of Control (as defined in the Plan), that is not a Corporate
Transaction where outstanding options are terminated or cashed out in accordance
with Paragraph 25(b) of the Plan, the Employee is terminated by the Company
other than for Cause or has left the Company for Good Reason (as defined below),
then upon such termination date this Option shall become fully vested and
immediately exercisable unless this Option prior to such termination date has
otherwise expired or been terminated pursuant to this Agreement or the terms of
the Plan.  “Good Reason” shall mean the occurrence of one or more of the
following without the Employee’s consent: (i) a change in the principal location
at which the Employee performs his

 

1

--------------------------------------------------------------------------------


 

duties for the Company to a new location that is at least forty (40) miles from
the prior location; (ii) a material change in the Employee’s authority,
functions, duties or responsibilities as an Employee of or consultant to the
Company, which would cause the Employee’s position with the Company to become of
less responsibility, importance or scope than the highest position held by the
Employee immediately prior to the Change of Control, provided, however, that
such material change is not in connection with the termination of the Employee’s
service by the Company for Cause or by reason of death or Disability and further
provided that it shall not be considered a material change if the Company
becomes a subsidiary of another entity and the Employee continues to hold a
position in the subsidiary that is at least as high (in both title and scope of
responsibilities) as the highest position held by the Employee with the Company
at any time from the Date of Grant to immediately prior to the Change of
Control; (iii) a material reduction in the Employee’s annual base salary or fee;
or (iv) a material reduction in the Employee’s target annual bonus as compared
to the target annual bonus set for the previous fiscal year; provided that any
definition in an agreement between the Employee and the Company or an Affiliate,
which contains a conflicting definition of “Good Reason” for termination and
which is in effect at the time of such termination, shall supersede the
definition in this Plan with respect to that Employee.

 

The foregoing rights are cumulative and are subject to the other terms and
conditions of this Agreement and the Plan.

 

4.                                      TERM OF OPTION.

 

The Option shall terminate ten years from the Date of Grant or, if the Employee
owns as of the date hereof more than 10% of the total combined voting power of
all classes of capital stock of the Company or an Affiliate, five years from the
date of the Date of Grant, but shall be subject to earlier termination as
provided herein or in the Plan.

 

If the Employee ceases to be an employee or director of, or consultant to, the
Company or of an Affiliate (for any reason other than the death or Disability of
the Employee or termination of the Employee for Cause (as defined in the Plan))
(the “Termination Date”), the Option, to the extent then vested and exercisable
pursuant to Section 3 hereof as of the Termination Date, and not previously
terminated, may be exercised within three months (or one year in the case of
Retirement (as defined below)) after the Termination Date, or within the
originally prescribed term of the Option, whichever is earlier, but may not be
exercised thereafter except as set forth below.  In such event, the unvested
portion of the Option shall not be exercisable and shall expire and be cancelled
on the Termination Date.  “Retirement” means cessation of service as aforesaid
on or after age 60 and with at least 5 years of service.

 

If the Employee ceases to be an employee of the Company or of an Affiliate but
continues after termination of employment to provide service to the Company or
an Affiliate as a director or consultant, this Option shall continue to vest in
accordance with Section 3 above as if this Option had not terminated until the
Employee is no longer providing services to the Company.  In such case, this
Option shall automatically convert and be deemed a Non-Qualified Option as of
the date that is three months from termination of the Employee’s employment and
this Option shall continue on the same terms and conditions set forth herein
until the Employee is

 

2

--------------------------------------------------------------------------------


 

no longer providing service to the Company or an Affiliate.  In the event of
Retirement, and if the Option has not previously converted to a Non-Qualified
Option under the circumstances described above, the Option shall automatically
convert and be deemed to be a Non-Qualified Option as of the date that is three
months from termination of the Employee’s employment.

 

Notwithstanding the foregoing, in the event of the Employee’s Disability or
death within three months after the Termination Date, the Employee or the
Employee’s Survivors may exercise the Option within one year after the
Termination Date, but in no event after the date of expiration of the term of
the Option.

 

In the event the Employee’s service is terminated by the Company or an Affiliate
for Cause (as defined in the Plan), the Employee’s right to exercise any
unexercised portion of this Option shall cease immediately as of the time the
Employee is notified his or her service is terminated for Cause, and this Option
shall thereupon terminate.  Notwithstanding anything herein to the contrary, if
subsequent to the Employee’s termination, but prior to the exercise of the
Option, the Board of Directors of the Company determines that, either prior or
subsequent to the Employee’s termination, the Employee engaged in conduct which
would constitute Cause, then the Employee shall immediately cease to have any
right to exercise the Option and this Option shall thereupon terminate.

 

In the event of the Disability of the Employee, as determined in accordance with
the Plan, the Option shall be exercisable within one year after the Employee’s
termination by reason of Disability or, if earlier, within the term originally
prescribed by the Option.  In such event, the Option shall be exercisable:

 

(a)                                 to the extent that the Option has become
exercisable but has not been exercised as of the date of Disability; and

 

(b)                                 in the event rights to exercise the Option
accrue periodically, to the extent of a pro rata portion through the date of
Disability of any additional vesting rights that would have accrued on the next
vesting date had the Employee not become Disabled.  The proration shall be based
upon the number of days accrued in the current vesting period prior to the date
of Disability.

 

In the event of the death of the Employee while an employee or director of, or
consultant to, the Company or of an Affiliate, the Option shall be exercisable
by the Employee’s Survivors within one year after the date of death of the
Employee or, if earlier, within the originally prescribed term of the Option. 
In such event, the Option shall be exercisable:

 

(x)                                 to the extent that the Option has become
exercisable but has not been exercised as of the date of death; and

 

(y)                                 in the event rights to exercise the Option
accrue periodically, to the extent of a pro rata portion through the date of
death of any additional vesting rights that would have accrued on the next
vesting date had the Employee not died.  The proration

 

3

--------------------------------------------------------------------------------


 

shall be based upon the number of days accrued in the current vesting period
prior to the Employee’s date of death.

 

5.                                      METHOD OF EXERCISING OPTION.

 

Subject to the terms and conditions of this Option Agreement, the Option may be
exercised by notice to the Company or its designee stating the number of Shares
with respect to which the Option is being exercised and shall be delivered in
such form as may be designated from time to time by the Company.  Payment of the
purchase price for such Shares shall be made in accordance with Paragraph 10 of
the Plan.  The Company shall deliver such Shares as soon as practicable after
the notice shall be received, provided, however, that the Company may delay
issuance of such Shares until completion of any action or obtaining of any
consent, which the Company deems necessary under any applicable law (including,
without limitation, state securities or “blue sky” laws).  The Shares as to
which the Option shall have been so exercised shall be registered in the
Company’s share register in the name of the person so exercising the Option (or,
if the Option shall be exercised by the Employee and if the Employee shall so
request in the notice exercising the Option, shall be registered in the name of
the Employee and another person jointly, with right of survivorship) and shall
be delivered as provided above to or upon the written order of the person
exercising the Option.  In the event the Option shall be exercised, pursuant to
Section 4 hereof, by any person other than the Employee, such notice shall be
accompanied by appropriate proof of the right of such person to exercise the
Option.  All Shares that shall be purchased upon the exercise of the Option as
provided herein shall be fully paid and nonassessable.

 

6.                                      PARTIAL EXERCISE.

 

Exercise of this Option to the extent above stated may be made in part at any
time and from time to time within the above limits, except that no fractional
share shall be issued pursuant to this Option.

 

7.                                      NON-ASSIGNABILITY.

 

The Option shall not be transferable by the Employee otherwise than by will or
by the laws of descent and distribution.  The Option shall be exercisable,
during the Employee’s lifetime, only by the Employee (or, in the event of legal
incapacity or incompetency, by the Employee’s guardian or representative) and
shall not be assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and shall not be subject to execution, attachment or
similar process.  Any attempted transfer, assignment, pledge, hypothecation or
other disposition of the Option or of any rights granted hereunder contrary to
the provisions of this Section 7, or the levy of any attachment or similar
process upon the Option shall be null and void.

 

8.                                      NO RIGHTS AS STOCKHOLDER UNTIL EXERCISE.

 

The Employee shall have no rights as a stockholder with respect to Shares
subject to this Option Agreement until registration of the Shares in the
Company’s share register in the name of

 

4

--------------------------------------------------------------------------------


 

the Employee.  Except as is expressly provided in the Plan with respect to
certain changes in the capitalization of the Company, no adjustment shall be
made for dividends or similar rights for which the record date is prior to the
date of such registration.

 

9.                                      ADJUSTMENTS.

 

The Plan contains provisions covering the treatment of Options in a number of
contingencies such as stock splits and mergers.  Provisions in the Plan for
adjustment with respect to stock subject to Options and the related provisions
with respect to successors to the business of the Company are hereby made
applicable hereunder and are incorporated herein by reference.

 

10.                               TAXES.

 

The Employee acknowledges that any income or other taxes due from him or her
with respect to this Option or the Shares issuable pursuant to this Option shall
be the Employee’s responsibility.

 

In the event of a Disqualifying Disposition (as defined in Section 15 below) or
if the Option is converted into a Non-Qualified Option and such Non-Qualified
Option is exercised, the Company may withhold from the Employee’s remuneration,
if any, the minimum statutory amount of federal, state and local withholding
taxes attributable to such amount that is considered compensation includable in
such person’s gross income.  At the Company’s discretion, the amount required to
be withheld may be withheld in cash from such remuneration, or in kind from the
Shares otherwise deliverable to the Employee on exercise of the Option.  The
Employee further agrees that, if the Company does not withhold an amount from
the Employee’s remuneration sufficient to satisfy the Company’s income tax
withholding obligation, the Employee will reimburse the Company on demand, in
cash, for the amount under-withheld.

 

11.                               PURCHASE FOR INVESTMENT.

 

Unless the offering and sale of the Shares to be issued upon the particular
exercise of the Option shall have been effectively registered under the
Securities Act of 1933, as now in force or hereafter amended (the “1933 Act”),
the Company shall be under no obligation to issue the Shares covered by such
exercise unless and until the following conditions have been fulfilled:

 

(a)                                 The person(s) who exercise the Option shall
warrant to the Company, at the time of such exercise, that such person(s) are
acquiring such Shares for their own respective accounts, for investment, and not
with a view to, or for sale in connection with, the distribution of any such
Shares, in which event the person(s) acquiring such Shares shall be bound by the
provisions of the following legend which shall be endorsed upon the
certificate(s) evidencing the Shares issued pursuant to such exercise:

 

“The shares represented by this certificate have been taken for investment and
they may not be sold or otherwise transferred by any person, including

 

5

--------------------------------------------------------------------------------


 

a pledgee, unless (1) either (a) a Registration Statement with respect to such
shares shall be effective under the Securities Act of 1933, as amended, or
(b) the Company shall have received an opinion of counsel satisfactory to it
that an exemption from registration under such Act is then available, and
(2) there shall have been compliance with all applicable state securities laws;”
and

 

(b)                                 If the Company so requires, the Company
shall have received an opinion of its counsel that the Shares may be issued upon
such particular exercise in compliance with the 1933 Act without registration
thereunder.  Without limiting the generality of the foregoing, the Company may
delay issuance of the Shares until completion of any action or obtaining of any
consent, which the Company deems necessary under any applicable law (including
without limitation state securities or “blue sky” laws).

 

12.                               RESTRICTIONS ON TRANSFER OF SHARES.

 

12.1                        The Employee agrees that in the event the Company
proposes to offer for sale to the public any of its equity securities and such
Employee is requested by the Company and any underwriter engaged by the Company
in connection with such offering to sign an agreement restricting the sale or
other transfer of Shares, then it will promptly sign such agreement and will not
transfer, whether in privately negotiated transactions or to the public in open
market transactions or otherwise, any Shares or other securities of the Company
held by him or her during such period as is determined by the Company and the
underwriters, not to exceed 90 days following the closing of the offering, plus
such additional period of time as may be required to comply with Marketplace
Rule 2711 of the National Association of Securities Dealers, Inc. or similar
rules thereto (such period, the “Lock-Up Period”).  Such agreement shall be in
writing and in form and substance reasonably satisfactory to the Company and
such underwriter and pursuant to customary and prevailing terms and conditions. 
Notwithstanding whether the Employee has signed such an agreement, the Company
may impose stop-transfer instructions with respect to the Shares or other
securities of the Company subject to the foregoing restrictions until the end of
the Lock-Up Period.

 

12.2                        The Employee acknowledges and agrees that neither
the Company, its shareholders nor its directors and officers, has any duty or
obligation to disclose to the Employee any material information regarding the
business of the Company or affecting the value of the Shares before, at the time
of, or following a termination of service of the Employee by the Company,
including, without limitation, any information concerning plans for the Company
to make a public offering of its securities or to be acquired by or merged with
or into another firm or entity.

 

13.                               NO OBLIGATION TO MAINTAIN RELATIONSHIP.

 

The Company is not by the Plan or this Option obligated to continue the Employee
as an employee or director of, or consultant to, the Company or an Affiliate. 
The Employee acknowledges: (i) that the Plan is discretionary in nature and may
be suspended or terminated by

 

6

--------------------------------------------------------------------------------


 

the Company at any time; (ii) that the grant of the Option is a one-time benefit
which does not create any contractual or other right to receive future grants of
options, or benefits in lieu of options; (iii) that all determinations with
respect to any such future grants, including, but not limited to, the times when
options shall be granted, the number of shares subject to each option, the
option price, and the time or times when each option shall be exercisable, will
be at the sole discretion of the Company; (iv) that the Employee’s participation
in the Plan is voluntary; (v) that the value of the Option is an extraordinary
item of compensation which is outside the scope of the Employee’s employment
contract, if any; and (vi) that the Option is not part of normal or expected
compensation for purposes of calculating any severance, resignation, redundancy,
end of service payments, bonuses, long-service awards, pension or retirement
benefits or similar payments.

 

14.                               OPTION IS INTENDED TO BE AN ISO.

 

The parties each intend that the Option be an ISO so that the Employee (or the
Employee’s Survivors) may qualify for the favorable tax treatment provided to
holders of Options that meet the standards of Section 422 of the Code.  Any
provision of this Option Agreement or the Plan which conflicts with the Code so
that this Option would not be deemed an ISO is null and void and any ambiguities
shall be resolved so that the Option qualifies as an ISO.  Nonetheless, if the
Option is determined not to be an ISO, the Employee understands that neither the
Company nor any Affiliate is responsible to compensate him or her or otherwise
make up for the treatment of the Option as a Non-qualified Option and not as an
ISO.  The Employee should consult with the Employee’s own tax advisors regarding
the tax effects of the Option and the requirements necessary to obtain favorable
tax treatment under Section 422 of the Code, including, but not limited to,
holding period requirements.

 

15.                               NOTICE TO COMPANY OF DISQUALIFYING
DISPOSITION.

 

The Employee agrees to notify the Company in writing immediately after the
Employee makes a Disqualifying Disposition of any of the Shares acquired
pursuant to the exercise of the Option.  A Disqualifying Disposition is defined
in Section 424(c) of the Code and includes any disposition (including any sale)
of such Shares before the later of (a) two years after the date the Employee was
granted the Option or (b) one year after the date the Employee acquired Shares
by exercising the Option, except as otherwise provided in Section 424(c) of the
Code.  If the Employee has died before the Shares are sold, these holding period
requirements do not apply and no Disqualifying Disposition can occur thereafter.

 

16.                               NOTICES.

 

Any notices to the Company required or permitted by the terms of this Option
Agreement or the Plan shall be given by recognized courier service, facsimile,
registered or certified mail, return receipt requested, addressed as follows:

 

7

--------------------------------------------------------------------------------


 

ImmunoGen, Inc.

Attn: Finance

830 Winter Street

Waltham, MA  02451

 

or to such other address or addresses of which notice in the same manner has
previously been given.  Any such notice shall be deemed to have been given upon
the earlier of receipt, one business day following delivery to a recognized
courier service or three business days following mailing by registered or
certified mail.

 

17.                               GOVERNING LAW.

 

This Option Agreement shall be construed and enforced in accordance with the law
of the Commonwealth of Massachusetts, without giving effect to the conflict of
law principles thereof.

 

18.                               BENEFIT OF AGREEMENT.

 

Subject to the provisions of the Plan and the other provisions hereof, this
Option Agreement shall be for the benefit of and shall be binding upon the
heirs, executors, administrators, successors and assigns of the parties hereto.

 

19.                               ENTIRE AGREEMENT.

 

This Option Agreement, together with the Plan, embodies the entire agreement and
understanding between the parties hereto with respect to the subject matter
hereof and supersedes all prior oral or written agreements and understandings
relating to the subject matter hereof.  No statement, representation, warranty,
covenant or agreement not expressly set forth in this Option Agreement shall
affect or be used to interpret, change or restrict, the express terms and
provisions of this Option Agreement, provided, however, in any event, this
Option Agreement shall be subject to and governed by the Plan.

 

20.                               MODIFICATIONS AND AMENDMENTS.

 

The terms and provisions of this Option Agreement may be modified or amended as
provided in the Plan.

 

21.                               WAIVERS AND CONSENTS.

 

Except as provided in the Plan, the terms and provisions of this Option
Agreement may be waived, or consent for the departure therefrom granted, only by
written document executed by the party entitled to the benefits of such terms or
provisions.  No such waiver or consent shall be deemed to be or shall constitute
a waiver or consent with respect to any other terms or provisions of this Option
Agreement, whether or not similar.  Each such waiver or consent shall be
effective only in the specific instance and for the purpose for which it was
given, and shall not constitute a continuing waiver or consent.

 

8

--------------------------------------------------------------------------------


 

22.                               DATA PRIVACY.

 

By accepting the Option, the Employee: (i) authorizes the Company and each
Affiliate, and any agent of the Company or any Affiliate administering the Plan
or providing Plan recordkeeping services, to disclose to the Company or any of
its Affiliates such information and data as the Company or any such Affiliate
shall request in order to facilitate the grant of options and the administration
of the Plan; (ii) waives any data privacy rights he or she may have with respect
to such information; and (iii) authorizes the Company and each Affiliate to
store and transmit such information in electronic form.

 

9

--------------------------------------------------------------------------------